PER CURIAM.
This cause is before us on appeal from judgments of the Criminal Court of Record in and for Dade County. Appellants *116were convicted of conspiracy to violate lottery laws and assisting in conducting a lottery. The decision sought to be reviewed directly passes on the validity of Fla.Stat. § 849.09, F.S.A., prohibiting lotteries, thereby giving this Court jurisdiction over the appeal pursuant to Fla.Const. Article V, Section 4(2), F.S.A.
After argument and upon careful consideration of the record and briefs, we conclude that the Criminal Court of Record correctly determined Fla.Stat. § 849.09, F.S.A., to be valid. As to appellants’ remaining points on appeal, it is our judgment that no reversible error has been demonstrated. Accordingly, the judgment appealed herein is affirmed.
It is so ordered.
ROBERTS, C. J., and ERVIN, CARLTON, BOYD, McCAIN and DEKLE, JJ„ and DREW, J. (Retired), concur.